Exceptions overruled. The defendant pleaded guilty on June 8, 1961, to each of a series of indictments charging him with a variety of crimes, and sentences were imposed. The defendant moved on June 26, 1961, for leave to withdraw his pleas of guilty on the ground that he had new evidence available to substantiate his contention of innocence to all the charges. After hearing, his motion was denied and the defendant excepted to the denial. Under G. L. c. 278, § 29, as amended through St. 1957, e. 302, the denial of the motion was discretionary. See Commonwealth v. Wakelin, 230 Mass. 567, 570; Commonwealth v. Marino, 254 Mass. 533, 535. There was no abuse of discretion.